          Case 1:20-cv-05301-RA Document 26
                                         25 Filed 07/17/20
                                                  07/16/20 Page 1 of 3




 July 16, 2020                                                            Stephen P. Younger
                                                                          Partner
                                                                          (212) 336-2685
                                                                          Direct Fax: (212) 336-7981
                                                                          spyounger@pbwt.com
 BY ECF

 Hon. Ronnie Abrams
 United States District Court
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

                       Re:     Marcia Melendez, et al. v. The City of New York, et al.,
                               No. 20 Civ. 5301 (RA)

Dear Judge Abrams:

                 We write on behalf of Plaintiffs, Marcia Melendez, Jarican Realty Inc.,
1025 Pacific LLC, Ling Yang, Top East Realty LLC, and Haight Trade LLC (collectively,
“Plaintiffs”), to request approval of a briefing schedule for Plaintiffs’ anticipated motion for a
preliminary injunction, and/or a conference with Your Honor to discuss any related issues that
the Court deems appropriate. Plaintiffs intend to move promptly to enjoin the enforcement of
three New York City Local Laws: Local Law 53 of 2020 (the “Commercial Harassment Law”),
Local Law 56 of 2020 (the “Residential Harassment Law”), and Local Law 55 of 2020 (the
“Guaranty Law”) (collectively, the “Laws”). We believe these Laws violate Plaintiffs’ rights
under the First Amendment and the Contracts Clause of the U.S. Constitution, and are preempted
by acts of the New York State Legislature and executive orders of Gov. Andrew M. Cuomo.

                As detailed more fully in the Complaint, Plaintiffs Marcia Melendez and Ling
Yang are entrepreneurs who built modest real estate holdings with their own sweat equity. (See
Complaint ¶¶ 15–22, 29–40) They rent their properties to businesses and individuals, and
depend on those rent receipts to pay the taxes, mortgage obligations, and other expenses of these
properties – as well as to fund their retirements. (See id. ¶¶ 22–28, 40–45) Critically, these new
Laws impair Plaintiffs’ ability to collect rent in a manner that is neither narrowly tailored nor
reasonable to address the effects of the COVID-19 pandemic.

                 Plaintiffs intend to show in their injunction papers that the Harassment Laws stifle
their rights to free commercial speech by chilling Plaintiffs’ lawful requests to collect rent. It is
our contention that the City’s prohibitions on commercial speech fail First Amendment scrutiny
because they were enacted based on pure speculation, and are far more extensive than necessary
to serve any legitimate City interest. See Central Hudson Gas & Elec. Corp. v. Public Service
Comm’n of N.Y., 447 U.S. 557, 561 (1980).
           Case 1:20-cv-05301-RA Document 26
                                          25 Filed 07/17/20
                                                   07/16/20 Page 2 of 3
Hon. Ronnie Abrams
July 16, 2020
Page 2

               Additionally, the Guaranty Law re-writes Plaintiffs’ contracts with their tenants,
stripping Plaintiffs of bargained-for remedies to enforce personal guaranties in their commercial
leases. As a result, the Guaranty Law forever guts the economic value of Plaintiffs’ contracts for
such rents owed between March 7 and September 30, 2020. We thus assert that extinguishing
core contractual remedies in this fashion violates the Contracts Clause of the U.S. Constitution
by unnecessarily and unreasonably shifting economic burdens completely onto property owners
in order to benefit the special interests of their tenants. See Sveen v. Melin, 138 S. Ct. 1815,
1821 (2018).

              Finally, all three local Laws are preempted under State law by acts of the New
York State Legislature, which has both legislated in this field and granted wide emergency
powers to New York’s Governor to address the COVID-19 crisis. See DJL Rest. Corp. v. City of
New York, 96 N.Y.2d 91, 96 (2001).

                 As to the injunction request, Plaintiffs are entitled to a presumption of irreparable
harm on their First Amendment and Contracts Clause claims. Basank v. Decker, No. 20 CIV.
2518 (AT), 2020 WL 1481503, at *4 (S.D.N.Y. Mar. 26, 2020); see also N.Y. Progress &
Protection PAC v. Walsh, 733 F.3d 483, 486 (2d Cir. 2013). Plaintiffs also intend to establish
their own individualized harm from these Laws, given that their effect creates a substantial risk
that Plaintiffs’ businesses will be ruined. See Five Star Dev. Resort Communities, LLC v. iStar
RC Paradise Valley LLC, No. 09 CIV. 2085 (LTS), 2010 WL 1005169, at *4 (S.D.N.Y. Mar. 18,
2010).

               Plaintiffs intend to file their motion papers on or before July 22, 2020. The
parties have conferred and, subject to the Court’s approval, agree on the following proposed
schedule:

              Defendants will file their opposition papers 21 days after Plaintiffs’ motion is
               filed, and

              Plaintiffs will file their reply papers no later than 10 days after the filing of
               Defendants’ opposition.

                In light of the important constitutional questions at issue, the parties further agree
that each of them should be limited to no more than 35 pages for opening and opposition
memoranda of law, and that Plaintiffs’ reply memorandum of law shall not exceed 20 pages.

               We respectfully request the Court’s approval of this schedule for Plaintiffs’
motion, including the proposed page limits for briefing, or in the alternative, a conference with
the Court.

                                                       Respectfully submitted,



                                                       Stephen P. Younger
           Case 1:20-cv-05301-RA Document 26
                                          25 Filed 07/17/20
                                                   07/16/20 Page 3 of 3
Hon. Ronnie Abrams
July 16, 2020
Page 3

cc:   Pamela Koplik, Esq.

      Carlos Ugalde, Esq.
                                    The parties' proposed briefing schedule and page limits for briefing are GRANTED.


                                    No later than July 27, 2020, the parties shall write a joint status letter, advising the Court
                                    whether either party anticipates seeking discovery and whether an evidentiary
                                    hearing will be necessary in connection with Plaintiffs' motion for a preliminary injunction.


                                    SO ORDERED.


                                                  ________________________________
                                                  Ronnie Abrams, U.S.D.J.
                                                  July 17, 2020
